—Order, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered June 12, 1998, which, in this child protective proceeding, granted respondents’ application pursuant to Family Court Act § 1028 to return the two subject daughters to the care and custody of respondent Ellamae M., their maternal grandmother, pending the outcome of the fact-finding hearing, unanimously reversed, on the law and the facts, without costs, the application denied, the remand of the two daughters to the care and custody of the Administration for Children’s Services continued, and the fact-finding hearing shall commence forthwith and in no event later than 20 days from the date of this order and shall continue day to day until completion.
*191It was error to parole the two daughters to the care of their grandmother, in the middle of the fact-finding hearing, in light of the gravity of the medical neglect affecting respondent Dianne M.’s son, who was not paroled, and the allegations of educational neglect affecting one of the subject daughters. In the present circumstances, there is a need for expeditious resolution of the underlying proceeding. Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Rubin and Andrias, JJ.